Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 12/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10861122, US 9367891, and US 9093040 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Claims 1, 2, 3, 8-11, are amended.  As an initial matter, the double patenting rejection has been withdrawn in view of applicant’s amendments.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/2/2021, with respect to claims 1-16 have been fully considered and are persuasive.  The 35 USC 103 rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious a shader pipe array comprising a plurality of shader pipes, each of the plurality of shader pipes being configured to receive data dispatched to the respective shader pipe and perform rendering calculation on the received data dispatched thereto;
A circuit configured to identify a defective shader pipe of the plurality of shader pipes in the shader pipe array, and, in response to identifying the defective shader pipe, generate a signal; and…and in response to receiving the generated signal, transfer data that has already been dispatched to and received by the shader pipe array to the redundant shader pipe array.  Claims 8 and 10 are similarly allowable for at least the reasons above.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616